DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 6-9, and 14-15 have been amended. Claims 3-5, and 11-13 have been cancelled. Claims 16-23 have been added. Claims 1-2, 6-9, 14-23 are pending for examination.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.

Applicant argues that Chen does not disclose or suggest that weight index information for constructed affine candidates is equal to weight index information of a specific block which is used for deriving a CPMV for a CPO, among neighboring blocks of the CPO of the current block, where the CPO is related to a top-left corner of the current block, as described in amended claim 1.
Chen recites [0086] “For each constructed affine merge candidate, a weight or weight index can be derived according to the CPs of this constructed affine merge candidate.” Where the weight index for constructed affine merge candidate is equal to the equal to the weight index of a block neighboring block of CP0 as show in [0088]-[0100]. For example, 


    PNG
    media_image1.png
    492
    591
    media_image1.png
    Greyscale

In the above non-limiting example, the weight index for constructed affine merge candidate could be equal to one of three CP weight index depending on the conditions and as further clarified in [0098], that is one of four and includes the neighbors of a top left block, see figures 8 and 11 for the layout of four CPs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200296415 A1) in view of Zhang (US 20210274208 A1).

Regarding claim 1, Chen teaches an image decoding method performed by a decoding apparatus, the method comprising: 
receiving image information comprising inter prediction mode information through a bitstream (Referring to FIG. 3, a video bitstream 302 may be unpacked or entropy decoded at entropy decoding unit 308. The coding mode information can be used to determine whether the spatial prediction unit 360 or the temporal prediction unit 362 is to be selected. [0055]); 
generating a merge candidate list of a current block based on the inter prediction mode information (The candidate list can be generated by using the following four types of CPMVPs candidates in the following order: (1) Inherited affine AMVP candidates that are extrapolated from the CPMVs of the neighbouring CUs; (2) Constructed affine AMVP candidates CPMVPs that are derived using the translational MVs of the neighbouring CUs; (3) Translational MVs from neighboring CUs; and (4) Zero MVs. [0070]); 
selecting a candidate among candidates included in the merge candidate list (The index of the candidate selected in the candidate list can be indicated in the bitstream with a variable length code. [0104]); 
deriving motion information of the current block based on the selected candidate ([0065] A constructed affine candidate means that the candidate is constructed by combining the neighbor motion information of each control point. As shown in FIG. 8, the motion information for the four control points 802, 804, 806, and 808 can be derived from the specified spatial neighbors and temporal neighbor.); 
wherein the weight information is derived based on weight index information for the selected candidate,( [0075] Five weights are allowed in the weighted averaging bi-prediction, w∈{−2, 3, 4, 5, 10}. For each bi-predicted CU, the weight w can be determined in one of two ways: 1) for a non-merge CU, the weight index can be signalled after the motion vector difference; 2) for a merge CU, the weight index can be inferred from neighbouring blocks based on the merge candidate index.)
wherein the candidates include an inherited affine candidate and a constructed affine, wherein the constructed affine candidate includes control point motion vectors (CPMVs) (The following three types of CPMVs candidates are used to form the affine merge candidate list: (1) inherited affine merge candidates that are extrapolated from the CPMVs of the neighbouring CUs; (2) constructed affine merge candidates CPMVs that are derived using the translational motion vectors (MVs) of the neighbouring CUs; (3) Zero MVs. The three types of candidates are further described below.), 
wherein weight index information for the constructed affine candidate is derived to be equal to weight index information of a specific block among neighboring blocks of a control point 0 (CP0) of the current block, wherein the CP0 is related to a top-left corner of the current block (a constructed affine merge candidate at most could have 4 different weights or weight indices. Thus, a rule can be specified to derive one weight or weight index for a constructed affine merge candidate from the at most 4 weights or weight indices…. The weight for the constructed affine merge candidate can be determined based on the weight associated with the top left CP and/or the weight associated with the top right CP.  Examiner’s note: [0088] – [0100] show examples of weight index information for the constructed affine candidate assigned directly from neighboring blocks of a control point 0 ), and 
wherein the specific block is a block used for deriving a CPMV for the CP0 ([0087] For example, CP.sub.k (k=1, 2, 3, 4) can be used to represent the k-th CP. For each CP, neighboring CUs can be used to derive the corresponding CPMV. [0087]).
Chen does not explicitly teach the following limitations, however, in an analogous art, Zhang teaches generating L0 prediction samples and L1 prediction samples based on the derived motion information ([0116] Herein, PGB is the final predictor of GBi. w.sub.0 and w.sub.1 are the selected GBi weight pair and applied to the predictors of list 0 (L0) and list 1 (L1),); and 
generating prediction samples of the current block based on (i) the L0 prediction samples, (ii) the L1 prediction samples and (iii) weight information ([0116] Herein, PGB is the final predictor of GBi. w.sub.0 and w.sub.1 are the selected GBi weight pair and applied to the predictors of list 0 (L0) and list 1 (L1),), 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Chen. One would be motivated as such as to improve coding efficiency (Zhang: [0201]).

Regarding claim 2, Chen in view of Zhang teaches the method of claim 1. Chen teaches wherein the neighboring blocks include a top-left corner neighboring block of the current block (Fig. 8: B2), a left neighboring block adjacent to a bottom side of the top-left corner neighboring block (Big. 8: A2), and a top neighboring block adjacent to a right side of the top-left corner neighboring block (Big. 8: A3  As shown in FIG. 8, the motion information for the four control points 802, 804, 806, and 808 can be derived from the specified spatial neighbors and temporal neighbor. CPMV.sub.k (k=1, 2, 3, 4) can be used to represent the motion vector of k-th control point CP.sub.k. For CPMV.sub.1 corresponding to CP 801, neighboring blocks B2, B3, and A2 can be check according to the following order: B2->B3->A2. [0065]).

Regarding claim 6, Chen in view of Zhang teaches the method of claim 1. Zhang teaches wherein: the candidates include a pair-wise candidate, the pair-wise candidate is derived based on different two candidates of the candidates, and weight index information for the pair-wise candidate is derived based on weight index information of one of the two candidates ([0173] In some embodiments, the uni-Prediction TPM merge list size is fixed to be 5. [0174] (3) Regular merge list: For remaining coding blocks, one merge list construction process is shared. Here, the spatial/temporal/HMVP, pairwise combined bi-prediction merge candidates and zero motion candidates may be inserted in order. Regular merge list size is signaled in slice header, and maximum value is 6.). the same motivation used to combine Chen in view of Zhang in claim 1 is applicable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen.
Regarding claim 14, Chen teaches an image encoding method performed by an encoding apparatus, the method comprising: 
determining an inter prediction mode of a current block and generating inter prediction mode information indicating the inter prediction mode ([0053] Mode decision and encoder control unit 280 in the encoder may choose the prediction mode, for example, based on rate-distortion optimization. Based on the determined prediction mode, the prediction block can be obtained.); 
generating a merge candidate list of the current block based on the inter prediction mode (The candidate list can be generated by using the following four types of CPMVPs candidates in the following order: (1) Inherited affine AMVP candidates that are extrapolated from the CPMVs of the neighbouring CUs; (2) Constructed affine AMVP candidates CPMVPs that are derived using the translational MVs of the neighbouring CUs; (3) Translational MVs from neighboring CUs; and (4) Zero MVs. [0070]);
selecting one of candidates included in the merge candidate list and generating selection information indicating the selected candidate (The index of the candidate selected in the candidate list can be indicated in the bitstream with a variable length code. [0104]);; and 
encoding image information comprising the inter prediction mode information and the selection information (Fig. 2: Entropy coding unit: To form the output video bitstream 220, coding mode (e.g., inter or intra), prediction mode information, motion information, and quantized residual coefficients may be sent to the entropy coding unit 208 to further reduce the bit rate, before the data are compressed and packed to form bitstream 220. [0054]), 
wherein the candidates includes an inherited affine candidate and a constructed affine candidate, wherein the constructed affine candidate includes control point motion vectors (CPMVs) (The following three types of CPMVs candidates are used to form the affine merge candidate list: (1) inherited affine merge candidates that are extrapolated from the CPMVs of the neighbouring CUs; (2) constructed affine merge candidates CPMVs that are derived using the translational motion vectors (MVs) of the neighbouring CUs; (3) Zero MVs. The three types of candidates are further described below.), 
wherein weight index information for the constructed affine candidate  represented  to be equal to weight index information of a specific block among neighboring blocks of a control point 0 (CP0) of the current block, wherein the CPO is related to a top-left corner of the current block (a constructed affine merge candidate at most could have 4 different weights or weight indices. Thus, a rule can be specified to derive one weight or weight index for a constructed affine merge candidate from the at most 4 weights or weight indices…. The weight for the constructed affine merge candidate can be determined based on the weight associated with the top left CP and/or the weight associated with the top right CP.  Examiner’s note: [0088] – [0100] show examples of weight index information for the constructed affine candidate assigned directly from neighboring blocks of a control point 0 ), and 
wherein the specific block is a block used to derive the CPMV for the CP0 ([0087] For example, CP.sub.k (k=1, 2, 3, 4) can be used to represent the k-th CP. For each CP, neighboring CUs can be used to derive the corresponding CPMV. [0087]).  


Regarding claim 15, Chen teaches an non-transitory computer-readable storage medium storing encoded image information generated by an image encoding method ([0012] In some embodiments, non-transitory computer-readable media are provided.), the method comprising: 
determining an inter prediction mode of a current block and generating inter prediction mode information indicating the inter prediction mode (Referring to FIG. 3, a video bitstream 302 may be unpacked or entropy decoded at entropy decoding unit 308. The coding mode information can be used to determine whether the spatial prediction unit 360 or the temporal prediction unit 362 is to be selected. [0055]);
generating a merge candidate list of the current block based on the inter prediction mode (The candidate list can be generated by using the following four types of CPMVPs candidates in the following order: (1) Inherited affine AMVP candidates that are extrapolated from the CPMVs of the neighbouring CUs; (2) Constructed affine AMVP candidates CPMVPs that are derived using the translational MVs of the neighbouring CUs; (3) Translational MVs from neighboring CUs; and (4) Zero MVs. [0070]);
selecting one of candidates included in the merge candidate list and generating selection information indicating the selected candidate (The index of the candidate selected in the candidate list can be indicated in the bitstream with a variable length code. [0104]); and 
encoding image information comprising the inter prediction mode information and the selection information (Fig. 2: Entropy coding unit: To form the output video bitstream 220, coding mode (e.g., inter or intra), prediction mode information, motion information, and quantized residual coefficients may be sent to the entropy coding unit 208 to further reduce the bit rate, before the data are compressed and packed to form bitstream 220. [0054]),
wherein the candidates includes an inherited affine candidate and a constructed affine candidate, wherein the constructed affine candidate includes control point motion vectors (CPMVs) (The following three types of CPMVs candidates are used to form the affine merge candidate list: (1) inherited affine merge candidates that are extrapolated from the CPMVs of the neighbouring CUs; (2) constructed affine merge candidates CPMVs that are derived using the translational motion vectors (MVs) of the neighbouring CUs; (3) Zero MVs. The three types of candidates are further described below.),
wherein weight index information for the constructed affine candidate  is represented  to be equal to weight index information of a specific block among neighboring blocks of a control point 0 (CP0) of the current block, wherein the CPO is related to a top-left corner of the current block (a constructed affine merge candidate at most could have 4 different weights or weight indices. Thus, a rule can be specified to derive one weight or weight index for a constructed affine merge candidate from the at most 4 weights or weight indices…. The weight for the constructed affine merge candidate can be determined based on the weight associated with the top left CP and/or the weight associated with the top right CP.  Examiner’s note: [0088] – [0100] show examples of weight index information for the constructed affine candidate assigned directly from neighboring blocks of a control point 0 ), and  
wherein the specific block is a block used to derive the CPMV for the CP0 ([0087] For example, CP.sub.k (k=1, 2, 3, 4) can be used to represent the k-th CP. For each CP, neighboring CUs can be used to derive the corresponding CPMV. [0087]).  

Allowable Subject Matter
Claims 7-10 and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486